Citation Nr: 0604093	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  04-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for  hepatitis C. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease and bronchitis with upper respiratory 
infection. 

4.  Entitlement to service connection for gouty arthritis. 

5.  Entitlement to service connection for recurrent 
spontaneous pneumothorax. 

6.  Entitlement to service connection for colon polyps. 

7.  Entitlement to service connection for Type II diabetes 
mellitus. 

8.  Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of service connection for hepatitis C, chronic 
obstructive pulmonary disease and bronchitis with upper 
respiratory infection, gouty arthritis, and recurrent 
spontaneous pneumothorax are remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part. 




FINDINGS OF FACT

1.  The veteran's current pes planus, which was noted at the 
time of his entrance into active service during wartime, 
increased in severity during service; there is no clear and 
unmistakable evidence that the increase was due to the 
natural progress of the condition.

2.  On August 23, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal of the issues of 
service connection for colon polyps, Type II diabetes 
mellitus, and vitiligo is requested.


CONCLUSIONS OF LAW

1.  The veteran's bilateral pes planus was aggravated during 
his active service.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of service connection 
for colon polyps have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of service connection 
for type II diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of service connection 
for vitiligo have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pes Planus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  A veteran who served during a period of war is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1111 (West 
2002).  

The veteran's pes planus was noted at the time of his October 
1971 service entrance examination.  The pes planus was 
indicated to be not considered disqualifying.  The veteran 
entered active service on September 7, 1972.  An October 3, 
1972, service record indicates that the veteran had a long 
history of foot trouble prior to induction.  It indicates 
that he had repeated pain and difficulty marching, running, 
and long standing.  The veteran was found to have severe pes 
planus of both feet with marked tarsal arthritic changes on 
X-ray.  It was indicated that the veteran's condition existed 
prior to service and had not been aggravated by service.  The 
veteran met the medical fitness standards for retention.  The 
veteran elected to continue to serve his enlistment period.  

January 1973 service medical records indicate that calluses 
were reduced on both feet and the veteran was indicated to 
have moderate pes planus.  Profiles in January, March, April 
and July 1973 all describe the veteran as having moderate pes 
planus.  A May 1974 service medical record indicates that the 
veteran had severe flatfeet and the report of his June 1975 
service separation examination indicates that he had pes 
planus.  

With consideration that the veteran's pes planus was 
considered not disqualifying at the time of his service 
entrance examination and then as severe after approximately 
one month of training, and was described as moderate during 
the first half of 1973, and as severe in May 1974, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's pes planus underwent an increase 
in severity during his wartime service.  In resolving all 
doubt in the veteran's behalf, the Board concludes that his 
pes planus did undergo an increase in severity during wartime 
service.  

Therefore, clear and unmistakable evidence is required to 
rebut the presumption of aggravation of his pes planus 
disability.  There is no competent medical evidence which 
indicates that the increase in severity of his pes planus was 
due to the natural progress of his condition.  Rather, the 
competent medical evidence indicates that the veteran had 
repeated pain and difficulty marching, running, and long 
standing and was placed on a profile so that he would not be 
required to do these.  Therefore, the Board concludes that 
there is no clear and unmistakable evidence that rebuts the 
presumption of aggravation.  Accordingly, service connection 
for pes planus is warranted on the basis of presumed 
aggravation where his pes planus was noted at service 
entrance and underwent an increase in severity during his 
wartime service.  

II.  Withdrawn Claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. 
§ 20.204.  In a signed written statement, dated and received 
on August 23, 2005, the veteran withdrew his appeal with 
respect to the issues of service connection for colon polyps, 
Type II diabetes mellitus, and vitiligo.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
the appeal with respect to these issues is dismissed.  

III.  Veterans Claims Assistance Act of 2000.

The only final action by the Board in this decision results 
in the grant of a benefit sought and in the dismissal of 
issues withdrawn by the veteran.  Therefore, no prejudice to 
the veteran under the Veterans Claims Assistance Act of 2000, 
38 C.F.R. § 5100 et seq (West 2002), may result as a result 
of the Board's action herein.  


ORDER

Service connection for pes planus is granted.  

The appeal with respect to the issue of service connection 
for colon polyps is dismissed.

The appeal with respect to the issue of service connection 
for Type II diabetes mellitus is dismissed.

The appeal with respect to the issue of service connection 
for vitiligo is dismissed.


REMAND

At page 4 of the transcript of a personal hearing held before 
the undersigned in August 2005, the veteran testified that he 
continued to receive treatment at the VA hospital in Memphis, 
Tennessee.  The record indicates that the most recent VA 
treatment records are dated in May 2003.  At page 5, the 
veteran indicated that Dr. Matlock's records still needed to 
be obtained from 1977 through 1984.  It was indicated that it 
was desired that VA request the record.  At page 6 of the 
August 2005 transcript, the veteran indicated that there 
should be relevant records relating to his treatment at the 
Memphis VA Medical Center from 1976 to 1978.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Request copies of all VA treatment 
records, relating to treatment of the 
veteran at the Memphis VA Medical Center 
from 1976 to 1978 and from June 2003 
until the present.

2.  Contact the veteran and request the 
name and address of Dr. Matlock.  After 
obtaining any necessary authorization, 
request records relating to the treatment 
of the veteran for the period from 1977 
through 1984.

3.  Thereafter, the issues remaining on 
appeal should be readjudicated, including 
with consideration as to whether any 
other additional development, such as VA 
examination, is warranted.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


